Case 2:19-cv-01771-JFW-FFM Document 100 Filed 08/05/19 Page iof4 Page ID#:754

 

 

1 || Louis H. DeHaas, State Bar No. 39579 - Idehaas@ljdfa.com
> Mark B. Guterman, State Bar No. 137038 - guterman@ljdfa.com
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES
3 || 865 South Figueroa Street, 32nd Floor
Los Angeles, California 90017-5431
4 || Telephone (213) 426-3600 ¢ Facsimile (213) 426-3650
5 | Attorneys for Defendant, MARIO ROSENBERG, M.D.
6
7
8 UNITED STATES DISTRICT COURT
go CENTRAL OF CALIFORNIA
3 10
3 [1 | CARL DAVID MENDLOW, Civil No.: 2:19-cv-01771-JFW-FFM
g [2 Plaintiff, Assigned to: Hon. John F. Walter
xo
g Courtroom: 7A
Zz [3 VS.
2 14 DECLARATION OF LEAD TRIAL
5 KEITH KLEIN, KIRAN COUNSEL LOUIS H. DEHAAS FOR
ui LS ||} GOLLAPUDI, HEALTH NET MEDI- | DEFENDANT MARIO ROSENBERG,
E CAL, CEDARS-SINAI MEDICAL M.D., RE COMPLIANCE WITH LOCAL
a 6 CENTER, PEGGY MILES, JOSEPH RULES GOVERNING ELECTRONIC
< {7 || THUM, OLYMPIA HEALTH CARE, | FILING
LLC dba OLYMPIA MEDICAL
[8 || CENTER, BABAK BAMSHAD, TRIAL DATE: None Set
MARIO ROSENBERG, DR. ACTION FILED: 03/11/19
[9 | MICHAEL SOFFER, BEVERLY
0 HILLS URGENT CARE, DR.
NADEREH TAFRESHI-DARABI,
21 || DR. FARAG, LONG BEACH
HOSPITAL, REDDY URGENT
22 || CARE, CHILDREN'S HOSPITAL,
MEDICAL PROVIDERS IN THE
23 || BEVERLY HILLS, LONG BEACH
74 | AND SOUTHERN CALIFORNIA
REGION, COVERED CALIFORNIA,
25
Defendants.
26
27
28
\idfalaapp tha -l 2:19-cv-01771-JEW-FFM

 

 

 

ocuments\320 -

14099910008- DECLARATION OF LEAD TRIAL COUNSEL LOUIS H. DEHAAS RE COMPLIANCE WITH LOCAL RULES
~pld-de :

trial tiny. doox GOVERNING ELECTRONIC FILING

 

 
Case 2:19-cv-01771-JFW-FFM Document 100 Filed 08/05/19 Page 2o0f4 Page ID #:755

0 Oo NIN DB Nn BW NY

NS oO

LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES
mW BW NY KF OO DAN HD UN FS W

SS)
nN

27
28

 

£:\3201.40399)
0009-mbg-
pld-dect trial
attny.docx

 

- DECLARATION OF LOUIS H. DEHAAS

I, Louis H. DeHaas, Esq., declare as follows:

1. I am an attorney duly licensed to practice before all the courts of the State of
California, as well as being admitted to the United States District Court, Central District
of California, and am a shareholder with the firm of La Follette, Johnson, De Haas, Fesler
& Ames, a professional corporation, attorneys of record for Defendant MARIO
ROSENBERG, M.D.

2. I am the attorney assigned to represent Defendant MARIO ROSENBERG,
M.D. in this action as lead trial counsel. My testimony is based on my personal
knowledge.

3. I am registered as an ECF User with the United States District Court, Central
District of California.

4, My e-mail addresses for ECF service are: Idehaas@ljdfa.com and
mguterman@ljdfa.com

5.  Iconsent to receive service of documents in this matter via electronic
delivery through the ECF filing system.

I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct.

Executed this Sth day of August 2019 at Los (An geles, California.

  
  

 

Louis H. Dé aas, Esq., Esq., Declarant
q q

-2- 2:19-cv-01771-JFW-FFM

 

DECLARATION OF LEAD TRIAL COUNSEL LOUIS H. DEHAAS RE COMPLIANCE WITH LOCAL RULES
GOVERNING ELECTRONIC FILING

 

 
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES

oOo ON Dn Wn FR W NY

Oo TDN A BR WN FP OO wWwN DH BF WN FF OO

 

 

Case 2:19-cv-01771-JFW-FFM Document 100 Filed 08/05/19 Page 30f 4 Page ID #:756

CERTIFICATE OF SERVICE

STATE OF CALIFORNIA ]
| Ss.
COUNTY OF LOS ANGELES ]

I, the undersigned, certify and declare that I am over the age of 18 years,
employed in the County of Los Angeles, State of California, and not a party to the
above-entitled cause. On August 5, 2019, I served a true copy of DECLARATION OF
LEAD TRIAL COUNSEL LOUIS H. DEHAAS FOR DEFENDANT MARIO
ROSENBERG, M.D., RE COMPLIANCE WITH LOCAL RULES GOVERNING
ELECTRONIC FILING on the interested parties in Re CARL DAVID MENDLOW v.
MARIO ROSENBERG, M.D., Court Case No. 2:19-cv-01771-JF W-FFM, Our Matter
No. 3201.40399 LHD, by personally delivering it to the person (s) indicated below in the
manner as provided in FRCivP 5(b); by depositing it in the United States Mail in a
sealed envelope with the postage thereon fully prepaid to the following:

SEE ATTACHED MAILING LIST

Place of Mailing: LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES, 865
South Figueroa Street, 32nd Floor, Los Angeles, California 90017-5431
Executed on August 5, 2019, at Los Angeles, California

Please check one of these boxes if service is made by mail:
I hereby certify that I am a member of the Bar of the United States District
Court, Central District of California.
X__I hereby certify that I am employed in the office of a member of the Bar of
this Court at whose direction the service was made.

 

I hereby certify under the pen ru t the foregoing is true and
correct.
me SANDOVAL
-3- 2:19-cv-01771-JFW-FFM

 

CERTIFICATE OF SERVICE

 

 
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES

Oo oN DH vn fb WY YN

WNW NO NY NY WN NN NY NY N Ff —|— - CFC CF Tf Tt Fe hlLmvhlhlr
ON WN AN BRB WO HY KF OO WON DN FW NY - O&O

Case 2:19-cv-01771-JFW-FFM Document 100 Filed 08/05/19 Page 4of4 Page ID #:757

CARL DAVID MENDLOW v. MARIO ROSENBERG, M.D.
Our File No.: 3201.40399 LHD
Case No.: 2:19-cv-01771-JFW-FFM

Carl David Mendlow
4221 Lime Avenue
Long Beach, CA 90807
Phone: (949) 375-9707
Plaintiff INPRO PER

Christopher P. Wend, Esq.

LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES
865 South Figueroa Street, 32nd Floor

Los Angeles, CA 90017-5431

Phone: (213) 426-3600

Fax: (213) 426-3650

Attorneys for Plaintiff, MICHAEL J. SOFFEr, M.D.

Kathryn S.M. Mosely, Esq.

Lee M. Moulin, Esq.

LEIBL, MIRETSKY & MOSELY, LLP

5014 Chesebro Road

Agoura Hills, CA 90301

Phone: (818) 380-0123

Fax: (818) 380-0124

Email: kmosely@jmll.com

Attorneys for Defendants, CEDARS-SINAI MEDICAL CENTER, PEGGY
MILES, M.D., KIRAN GOLLAPUDI, M.D. and DENNIS JOSEPH THUM, M.D.

Joseph M. Radochonski

REBACK, McANDREWS & BLESSEY, LLP
1230 Rosecrans Avenue, Suite 450

Manhattan Beach, CA 90266

Phone: (310) 297-9900

Fax: (310) 297-9800

Email: jradochonski@rmblawyer.com
Attorneys for Defendant, KEITH KLEIN, M.D.

 

 

CERTIFICATE OF SERVICE

 

4 2:19-cv-01771-JFW-FFM

 
